Citation Nr: 0723811	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  03-02 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral pes planus.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1978 to June 
2001.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision of 
the Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).

A November 2005 Board decision remanded this claim to the 
agency of original jurisdiction so that the veteran could be 
afforded another VA examination.  In November 2006, the 
veteran was given a VA examination that adequately reported 
the current condition of his disability.  Substantial 
compliance having been completed, the case has been returned 
to the Board.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (no violation when the examiner made ultimate 
determination required by Board's remand, because such 
determination "more than substantially complied with the 
Board's remand order"), aff'd sub nom. Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002); Evans v. West, 12 Vet. 
App. 22, 31 (1998).

In September 2005, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge in St. 
Louis, Missouri.  A transcript of that hearing has been 
associated with the claims file. 

A November 2006 VA examination and a private consultation 
report from November 2003 show diagnoses of bilateral plantar 
fasciitis.  At his September 2005 personal hearing, the 
veteran indicated that this condition is either directly 
related to his active military service or secondary to his 
service-connected pes planus.  A claim for entitlement to 
service connection for plantar fasciitis has been reasonably 
raised by the record.  As this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the agency of original jurisdiction 
for initial consideration and appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

The Board also notes that in its November 2005 decision it 
referred a claim to reopen the veteran's previously denied 
claim for entitlement to service connection for seasonal 
allergic rhinitis to the agency of original jurisdiction for 
action deemed appropriate.  The record indicates that no 
action has been taken regarding this claim, and it is once 
again referred to the agency of original jurisdiction.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  The veteran's bilateral pes planus is currently 
manifested by mild symptoms, including weightbearing line 
over big toes bilaterally.  Inward bowing of the Achilles 
tendon and tenderness on manipulation of the Achilles tendon 
is not shown.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code (DC) 5276 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

VA advised the veteran of the essential elements of the VCAA 
in a May 2006 letter, which was issued after initial 
consideration of the claim on appeal.  VA informed the 
veteran of the types of evidence needed in a claim for an 
increased rating.  VA also told him that it would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.

As noted above, the May 2006 VCAA letter was issued after the 
initial determination of the claim on appeal; however, any 
defect with respect to timing of the VCAA notice requirements 
was harmless error.  Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  Following the issuance of that letter, the veteran 
has had an opportunity to respond to the VCAA letter, 
supplement the record, and participate in the adjudicatory 
process.  The claim was subsequently readjudicated by the RO 
in March 2007, when the RO issued a supplemental statement of 
the case.  For these reasons, the veteran has not been 
prejudiced by the timing of a fully-compliant VCAA letter.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the first three elements; however, the Board finds no 
prejudice to the veteran.  See Bernard, supra.  The veteran 
was awarded service connection for bilateral pes planus in 
June 2001; therefore, the first three elements are not in 
dispute.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record VA examination 
records, hearing transcripts, military hospital records, and 
service medical records.  The veteran has been given the 
opportunity to present testimony in support of his claim and 
has done so.  VA examinations were provided in connection 
with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).




II. Increased Rating

The veteran contends in essence that his service-connected 
bilateral pes planus is more disabling than currently 
evaluated.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Compensation for service-connected injury is limited to those 
claims which show present disability.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, in cases such as this, 
involving the assignment of an initial rating following an 
initial award of service connection for bilateral pes planus, 
VA must address all evidence that was of record from the date 
of the filing of the claim on which service connection was 
granted (or from other applicable effective date).  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  
Accordingly, separate ratings may be assigned (at the time of 
the initial rating) for separate periods of time based on the 
facts found.  Id.  This practice is known as "staged" 
ratings.  

The veteran's service-connected bilateral pes planus 
(flatfeet) is evaluated as disabling to a noncompensable 
degree pursuant to 38 C.F.R. § 4.71a, DC 5276, which provides 
that mild pes planus with symptoms relieved by built-up shoe 
or arch support warrants a noncompensable disability 
evaluation.  A 10 percent evaluation is assigned for moderate 
bilateral, or unilateral, pes planus with weight-bearing line 
over or medial to great toe, inward bowing of the tendo 
achillis, and pain on manipulation and use of the feet.  A 30 
percent evaluation is assigned for severe bilateral pes 
planus, and a 20 percent evaluation for severe unilateral pes 
planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use and characteristic 
callosities.  A 50 percent evaluation is assigned for 
pronounced bilateral pes planus, and a 30 percent evaluation 
for pronounced unilateral pes planus, with marked pronation, 
extreme tenderness of the plantar surfaces of the feet, and 
marked inward displacement and severe spasm of the tendo 
achillis on manipulation, not improved by orthopedic shoes or 
appliances.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of it is against a finding that the veteran 
warrants a compensable evaluation for service-connected 
bilateral pes planus.  The veteran was originally given a VA 
examination in March 2001.  However, at the veteran's 
November 2005 hearing, he stated that his disability had 
worsened and a new examination was ordered.  The veteran was 
then given a VA examination and x-rays in November 2006.  The 
radiologist interpreting the x-rays reported a normal right 
foot and mild flattening of the normal arch of the left foot.  
Subsequently, the November 2006 VA examiner diagnosed the 
veteran with mild bilateral pes planus, left greater than 
right; bilateral plantar fasciitis; and bilateral valgus 
deformities of greater toes.

The veteran's physical examination from November 2006 showed 
that his weightbearing line was over his big toes 
bilaterally.  The examiner reported that there was no inward 
bowing of the Achilles tendon or tenderness on manipulation 
of the Achilles tendon.  Other competent medical evidence of 
record supports these findings.  For example, the veteran's 
March 2001 VA examination shows that at that time his feet 
were nontender and he had good alignment of the Achilles 
tendon.

The Board is aware that it is generally not necessary to meet 
all of the rating criteria for a higher rating, see 38 C.F.R. 
§ 4.21.  In this case, the competent medical evidence shows 
that the weight-bearing line is over the great toes, but that 
there is no inward bowing of the tendo Achillis or pain on 
manipulation and use of the feet.  The Board notes that the 
examiner did report tenderness; however, he specifically 
stated that tenderness was on palpation at the insertion site 
of plantar fascia at the heels, and that the veteran "had no 
tenderness of the rest of the feet."  Essentially, the 
veteran meets one of the three conditions listed for a 
compensable evaluation for bilateral pes planus.  When 
considering all of the veteran's symptomatology, the examiner 
diagnosed the veteran with mild bilateral pes planus.  
Therefore, the Board finds that the veteran's disability 
picture more nearly approximates the criteria required for 
the noncompensable rating (mild pes planus) rather than the 
criteria for the 10 percent rating (moderate pes planus).  
See 38 C.F.R. § 4.7 and 4.71a, DC 5276.    

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants a 
compensable evaluation, the Board finds that the 
preponderance of the evidence does not support his 
contentions, for all the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an initial compensable 
evaluation for bilateral pes planus, and there is no doubt to 
be resolved.  Gilbert, 1 Vet. App. at 55.  In view of the 
denial of entitlement to an increased evaluation, the Board 
finds no basis upon which to predicate assignment of 
"staged" ratings pursuant to Fenderson, supra.

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2006), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant a noncompensable disability evaluation 
for bilateral pes planus are clearly contemplated in the 
Schedule and that the veteran's service-connected disability 
is not exceptional nor unusual such as to preclude the use of 
the regular rating criteria. 


ORDER

Entitlement to an initial compensable evaluation for 
bilateral pes planus is denied.




____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


